Citation Nr: 0914769	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
major depression for the period from December 30, 2002 
through September 30, 2004.  

2.  Entitlement to an evaluation in excess of 70 percent for 
major depression for the period beginning on October 1, 2004.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from June 1943 to February 
1946.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The previously decided appeal to the extent indicated on the 
preceding page is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for due process 
purposes.  VA will notify the Veteran if further action is 
required on his part.  



VACATE

In a November 2006 decision, the Board of Veterans' Appeals 
(Board) granted service connection for hypertension, 
secondary to the service-connected major depression; assigned 
a 50 percent rating for the service-connected major 
depression for the period from December 30, 2002 through 
September 30, 2004; and assigned a 70 percent rating for the 
service-connected major depression for the period beginning 
October 1, 2004.  

However, the Board did not grant the full benefit sought on 
appeal for the service-connected major for the periods from 
December 30, 2002 to September 30, 2004 or for the period 
beginning on October 1, 2004.  

After the Board's decision was issued, additional mail 
pertinent to the Veteran's claim was received from the RO.  
The Board has reviewed the additional mail and has determined 
that, in part, it is relevant to the certain compensation 
benefits that were not granted in the November 2006 decision, 
i.e., the denial of a rating in excess of 50 percent for 
major depression for the period from December 30, 2002 
through September 30, 2004; and the denial of a rating in 
excess of 70 percent for major depression for the period 
beginning October 1, 2004.  As such, the Veteran was denied 
due process of law with regard to that portion of the Board's 
decision.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).  

Hence, to the extent that the November 6, 2006 decision 
denied a rating in excess of 50 percent for the service-
connected major depression for the period from December 30, 
2002 to September 30, 2004; and a rating in excess of 
70 percent for the service-connected major depression for the 
period beginning on October 1, 2004, it is vacated and 
revised to the extent that these matters are now remanded for 
appropriate consideration and indicated development.  

The portions of the November 2006 decision that that were 
decided in the Veteran's favor will remain in effect.  



REMAND

The additional evidence received from the RO includes an 
April 2004 report from Brett M. Carpenter, MSW, which 
discusses the severity of the Veteran's major depression and 
noted treatment for the period from February 2003 through 
August 2003.  

Mr. Carpenter also noted that the Veteran was scheduled to 
see his psychiatrist in May 2004, for further assessment.  
Since these records pertain specifically to the time period 
for which the Veteran was seeking an increased rating, the 
Board finds that they should be obtained and associated with 
the file before a final decision is issued.  

Additionally, since it has been four years since the 
Veteran's most recent VA examination, another VA examination 
should be scheduled.  The Veteran is hereby advised that 
failure to report to the scheduled examination may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  

Ongoing medical records should also be obtained.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, this remaining matter is  REMANDED to RO for the 
following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  The RO should take appropriate steps 
to contact the Veteran in order the name 
and address of any mental health care 
providers who has treated him for his 
service-connected major depression since 
February 2003.  After securing the 
necessary release, the RO should attempt 
to obtain records from all identified 
treatment source, including any from VA.  

2.  The Veteran should be afforded a VA 
mental examination to ascertain the 
current severity of his service-connected 
major depression.  The claims folder 
should be made available to the examiner 
for review before the examination.  

All studies or tests deemed necessary 
should be conducted.  The examiner should 
also be asked to provide in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning Scale) consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (4th. ed.).  

3.  After the development requested above 
has been completed to the extent 
possible, and any other indicated action 
accomplished, the issues of entitlement 
to a rating in excess of 50 percent for 
major depression for the period from 
December 30, 2002 to September 30, 2004; 
and entitlement to a rating in excess of 
70 percent for major depression for the 
period beginning October 1, 2004 should 
be readjudicated in light of all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

